Clarkson, J.,
concurring: On the facts in the case I concur in the result that the sale under the circumstances was voidable. I think there should be a trial and a jury should determine as to whether or not the plaintiff was estopped by his conduct to make the contention he now does. The defendant set up the plea of estoppel. Par. 17 of the answer is as follows:
Though plaintiff knew of said sale for such long period of time he allowed the defendant corporation to bear the burden during such period of paying such taxes and repairs without an effort to redeem or buy back ■the property except the overture to buy it back hereinbefore set forth. The plaintiff, if he had any right to redeem said property or to make any claim for damages on account of the defendant corporation’s sale thereof, which defendants deny, has by his actions as aforesaid waived and forfeited such rights and by his conduct as alleged herein is estopped to contest the validity of said public sale made by said trustee to the defendant corporation or the deed executed by the trustee to said defendant corporation in pursuance of such sale or to claim damages on account of the sale of said property by defendant corporation; and defendants plead such waiver and estoppel as a complete bar to plaintiff’s action.
The facts are borne out by the record and stated by the defendant as follows:
*672Corporate defendant is a building and loan association chartered in 1881, organized under the laws of North Carolina with the powers provided-by law, N. C. Code, 5110-5193. The individual defendant is the •duly elected secretary and treasurer of corporate defendant and is a member of its board of directors, loan committee and executive committee. He was trustee in the deed of trust upon which this action arises. The plaintiff is an engineer of 20 years experience with the State Highway and Public Works Commission, receiving a salary of ■$325.00 per month.
The deed of trust in question is dated 1 November, 1932, and secures the payment of $2,100.00 in the 137th class of stock of corporate defendant. Plaintiff’s pass-book designates weekly payments of principal $5.25, interest $2.43, total $7.68. The deed of trust was in the usual form of deeds of trust to secure such loans with power of sale in case of •default in payment of weekly interest on loan, weekly installments on stock pledged, taxes or assessments as they become due besides mentioning other defaults. In such case “the said E. Y. Keesler shall have the right, and it shall be his duty when requested by the party of the third part, to immediately enter upon and take possession of the premises hereby conveyed and sell the same at public auction” after due notice.
Plaintiff, according to his own evidence, was seriously in default: In December, 1933, 25 weeks in installments and interest; 31 December, 1934, 70 weeks, not over seven payments having been made in a year; 31 December, 1935, 73 weeks, about $500.00; no payments at all were made after 9 November, 1935, the sale being made 4 May, 1936, when he was $702.54, or approximately 90 payments, behind; besides, he was in default 4 years in taxes and one in street assessments, a total arrear-age at the time of sale of $962.82. Part of the time plaintiff collected the rents, but did not pay them to the association. Because of plaintiff’s default, his property was advertised and sold by the trustee under the terms of the deed of trust on 4 May, 1936.
At the foreclosure sale on 4 May, 1936, corporate defendant, through its assistant secretary, made a written bid of $1,870.00, which was the amount of the indebtedness secured by deed of trust and costs of sale, hied with individual defendant as trustee, and this was the high bid at sale. The bid was reported to the clerk 4 May,-1936, and at that time the trustee made the marginal entry requesting bond for increase of bid. The trustee’s deed to corporate defendant is dated 16 May, 1936, and acknowledged by the trustee before a notary public employed by corporate defendant as a clerk who was a stockholder in and borrower from corporate defendant. Three months after the sale and 9 months after any payment had been made by plaintiff, he first appeared at the office •of the association to “see what arrangements could be made,” and to *673inquire wbetber if corporate defendant sold tbe property at a profit it would give bim tbe benefit of tbe profit and if it would convey tbe property back to bim and bow mucb casb would be required in sucb case. E. T. Keesler, tbe secretary and treasurer, said be would be glad to “go into tbe matter.” "Witbin a few days Mr. Keesler wrote bim as follows:
“I have taken up witb our loan committee tbe question of ‘selling back’ to you your former bouse on Tbomas Avenue tbis city. . . . Although under no obligation to you, yet our committee is willing to 'deed the property lack1 to you at our investment and carry a loan on it in tbe sum of $2,000.00. . . . We will hold tbe proposition open until August 31st.”
Plaintiff received tbe letter in due course of mail but “after August 20, 1936, did nothing . . . until February, 1939,” when be employed a lawyer.
Tbe defendant thereafter held tbe property without sale until October, 1937, one year and 2 months, when it contracted to sell, completing sale October, 1938, 2 years and 2 months after writing plaintiff it would “sell back” tbe property without response from plaintiff. Tbe plaintiff for tbe first time in February, 1939, through bis counsel, notified tbe defendant that be made tbe objections to tbe sale under tbe deed of trust mentioned in tbe plaintiff’s complaint and bis brief. It was then 3^4 years from tbe date of plaintiff’s last payment to defendant association and 7 years since be bad paid taxes on tbe property involved.
In Joyner v. Farmer, 78 N. C., 196 (199), it is held: “Tbe sale by tbe mortgagee is not void, but only voidable, and can be avoided only by tbe mortgagor or bis heirs or assigns. Washburn, ante. Tbe estate of tbe mortgagee acquired by tbe sale, being voidable only, may be confirmed by any of tbe means by which an owner of a right of action in equity may part witb it. (1) By a release under seal, as to which nothing need be said. (2) Sucb conduct as would make bis assertion of bis right fraudulent against tbe mortgagee, or against third persons, and which would therefore operate as an estoppel against its assertion. (3) Long acquiescence after full knowledge, and probably tbis method may be classed witb tbe second, unless it has continued for so long a time that a statute of limitations operates, or there is a presumption of a release. Washburn, ante; 8 Rich. Eq., 112; 4 Minn., 25; 16 Md., 508; Lewin on Trusts, 651. What length of time would suffice for sucb a purpose is left uncertain upon tbe authorities. White’s Leading Cases in Eq., 158-168; Mitchell v. Berry, 1 Metc. (Ky.), 602; Jenison v. Hogford, 7 Pick., 1. Perhaps it may be that tbe statute of limitations of three years on a parol promise may furnish tbe proper rule.” Lockridge v. Smith, 206 N. C., 174; Shuford v. Bank, 207 N. C., 428; Council v. Land Bank, 213 N. C., 329; Smith v. Land Bank, 213 N. C., 343.
*674The record discloses that the defendant building and loan association has been in existence for nearly 60 years. It is a matter of common knowledge that by its careful, fine and efficient management it has weathered every storm in all these years, including the deflated years, and done more than any other single agency to make Charlotte a city of homeowners. It has loaned millions and millions of dollars and never lost a cent, as has the Mechanics Perpetual Building and Loan Association of that city. Since the organization of these building and loan associations, there are selected by the stockholders each year twelve directors who are business and professional men of the highest type who serve without pay. To be a going concern it is absolutely necessary to have its borrowers conform to its by-laws as to prompt payment. In the present case, from the record, defendant corporation, through its officers, was perhaps too lenient to plaintiff. Plaintiff’s last payment to the defendant building and loan association was 3% years and was 7 years in arrears in taxes. There is plenary evidence of estoppel which should be submitted to a jury.